NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DORNATUS TANZIL,                                 No. 12-73753

               Petitioner,                       Agency No. A099-737-825

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Dornatus Tanzil, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the incidents

Tanzil experienced in Indonesia, even considered cumulatively, did not rise to the

level of past persecution. See Halim v. Holder, 590 F.3d 971, 976 (9th Cir. 2009);

Wakkary, 558 F.3d at 1059-60 (record did not compel finding of past persecution

where petitioner was robbed and beaten as a youth, and accosted by a mob).

Substantial evidence also supports the agency’s determination that, even under a

disfavored group analysis, Tanzil failed to show sufficient individualized risk of

harm to establish a well-founded fear of future persecution in Indonesia. See

Halim, 590 F.3d at 979. We reject Tanzil’s contentions that the BIA failed to

consider all the evidence, applied the incorrect legal standard, or otherwise

improperly analyzed his claim. Accordingly, Tanzil’s asylum claim fails.

      Because Tanzil failed to establish eligibility for asylum, he necessarily failed

to establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1189-90 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of Tanzil’s

CAT claim because he failed to demonstrate it is more likely than not he would


                                          2                                     12-73753
be tortured by or with the consent or acquiescence of a public official in

Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject

Tanzil’s contention that the BIA failed to fully or properly consider the evidence,

and his contention that the BIA misapplied the legal standard for CAT.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-73753